Case 3:17-cv-00172-LRH-WGC Document 231 Filed 07/12/19 Page 1 of 5




                                   1
Case 3:17-cv-00172-LRH-WGC Document 231 Filed 07/12/19 Page 2 of 5




                                   2
Case 3:17-cv-00172-LRH-WGC Document 231 Filed 07/12/19 Page 3 of 5




                                     ORDER


     IT IS SO ORDERED.
     DATED this 12th day of July, 2019.



                                              ________________________________
                                              LARRY R. HICKS
                                              UNITED STATES DISTRICT JUDGE




                                          3
